DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter
Claims 27 & 29-46 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 27, 
The prior art does not disclose or suggest the claimed “when a pilot command of the one or more first flight control surfaces having a characteristic that will cause the pilot command of the one or more first flight control surfaces to excite the structural flexible mode of the aircraft is received, cause the pilot command of the one or more first flight control surfaces to be executed in conjunction with a mitigating command of one or more second flight control surfaces configured to mitigate the effect of the excitation of the structural flexible mode of the aircraft, wherein: the mitigating command is of zero magnitude and duration when the pilot command is not susceptible to excite the structural flexible mode; the mitigating command is generated through an application of transfer functions for applying the criterion” in combination with the remaining claim elements as set forth in claim 27.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647